DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khlat et al. (US 10,277,260 B2).
Regarding claim 1, Khlat et al. (figures 2 and 3A) disclose a system for reducing intermodulation interference (intermodulation distortion (IMD)) between a transmitter circuit and a receiver circuit, the system comprising: a first hybrid combiner (54, hybrid combiner also referred to a hybrid splitter) coupled to a transmit port (24); a second hybrid combiner (62) coupled to an antenna port (32); a third hybrid combiner (74) coupled to a receive port (28); a first three port network (duplexer 92) coupled to the first hybrid combiner (54), the second hybrid combiner (62), and the third hybrid combiner (74); and a second three port network (duplexer 90) coupled to the first hybrid combiner (54), the second hybrid combiner (62), and the third hybrid combiner (74) (column 6, line 5 - column 7, line 11; and column 8, line 9 - column 9, line 58).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bahu et al. (US 5,630,223) disclose an adaptive apparatus for eliminating interference from a received signal provided on a transmission line caused by radio transceivers includes a plurality of frequency tunable filters tuned to the operating frequency of a corresponding transmitter.
Black et al. (US 8,917,792) teach a method and apparatus for improving performance of devices transmitting multiple signals by cancelling intermodulation distortion signals in a baseband receiver.
Williams (US 10,749,565) discloses systems and methods for reducing receiver de-sensitivity caused by coupling between a primary antenna and a diversity antenna; the systems and methods reduce receiver de-sensitivity due to harmonic components associated with the signal transmitted by the primary antenna falling within a frequency band at which the diversity antenna is configured to sense signals.
Chen et al. (US 20110256857) teach interference compensation circuits isolate a victim antenna from an aggressor antenna, which causes the antennas to appear as being spaced further apart; the interference compensation circuit can obtain samples of signals generated by a transmitter for transmission by the aggressor antenna and process the samples to generate an interference compensation signal to suppress, cancel, or otherwise compensate for interference imposed on the victim antenna by the signals transmitted from the aggressor antenna.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645